Case: 17-20273      Document: 00514649003         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-20273
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MICHAEL EUGENE ROBERTS,                                                 September 19, 2018
                                                                           Lyle W. Cayce
              Plaintiff–Appellant                                               Clerk

v.

CITY OF HOUSTON, Houston Police Department; CHANDRA M.
FERDINAND, Formerly Houston Police Department Officer #1; KENNETH
FEDDERSON, Formerly Houston Police Department Officer #2; DOCTOR
NNAKA CHIDI, Formerly G.I. Reisner; CHARLES A. MCCLELLAND, Chief
of Police,

              Defendants–Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4-14-CV-903


Before JONES, BARKSDALE, and WILLETT, Circuit Judges.
PER CURIAM:*
       Michael Roberts sued the Houston Police Department, the Chief of
Police, some individual officers, and Dr. Nnaka Chidi under 42 U.S.C. § 1983
for alleged mistreatment during his arrest, blood draw, and subsequent
medical care. The district court granted summary judgment on all claims to all
Defendants, concluding there were no genuine disputes of material fact.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20273    Document: 00514649003     Page: 2   Date Filed: 09/19/2018



                                 No. 17-20273
      Having reviewed the parties’ briefs and the record, we AFFIRM the
judgment of the district court essentially for the reasons given in its thorough
Memorandum Opinion and Order of March 31, 2017.




                                       2